NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOYCE MITCHELL,                                 No.    20-17381

                Plaintiff-Appellant,            D.C. No. 3:19-cv-03595-JSC

 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
               Jacqueline Scott Corley, Magistrate Judge, Presiding

                    Argued and Submitted December 10, 2021
                            San Francisco, California

Before: GOULD and COLLINS, Circuit Judges, and EZRA,** District Judge.

      Appellant Joyce Mitchell (“Appellant”) applied for Social Security

Disability Insurance (“SSDI”) and Supplemental Security Income (“SSI”) in

July 2015, claiming she was unable to work due to her physical and mental



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
impairments. Appellant’s claims were initially denied on April 11, 2016, and were

denied upon reconsideration on July 29, 2016. Appellant then requested a hearing,

which took place before Administrative Law Judge Arthur Zeidman (the “ALJ”)

on September 12, 2017. After determining Appellant’s residual functional

capacity and finding that her mental impairments were non-severe, the ALJ

concluded Appellant was not entitled to disability benefits. Magistrate Judge

Corley affirmed the ALJ’s decision, and Appellant then filed the present appeal.

This Court has jurisdiction pursuant to 28 U.S.C. § 1291 and reviews the

magistrate judge’s decision affirming the ALJ’s denial of benefits de novo. See

Webb v. Barnhart, 433 F.3d 683, 685–86 (9th Cir. 2005).

      Appellant does not challenge the ALJ’s finding that her physical

impairments do not prevent her from performing past relevant work as a caretaker

and home attendant. Appellant argues, however, that the ALJ’s decision to deny

disability benefits for her mental impairments—post-traumatic stress disorder

(“PTSD”) and anxiety—was not supported by substantial evidence. We agree.

      Appellant watched her father murder her mother by strangulation when she

was just four years old. As a result, Appellant suffers from significant emotional

issues. However, despite its prominence in the record, this traumatic childhood

experience is not mentioned at all in the ALJ’s decision denying Appellant’s claim

for benefits. Instead of considering evidence of Appellant’s childhood trauma and


                                         2
resulting limitations, the ALJ relied almost exclusively on Dr. Aparna Dixit’s

consultative examination report from which Appellant’s childhood trauma is

entirely absent.1

      Substantial evidence exists where there is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Burch

v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (cleaned up) (quoting Magallanes

v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). Because the ALJ relied on Dr.

Dixit’s opinion—which was based on a one-time examination of Appellant and

failed to mention or consider Appellant’s traumatic history or PTSD2—the Court

concludes that the ALJ’s holding as to Appellant’s mental impairments is not

supported by substantial evidence. The Court therefore vacates the ALJ’s decision

and remands for further proceedings so that the described deficiency may be cured.

      VACATED AND REMANDED.




1
 While the ALJ purportedly afforded the opinions of state agency medical
consultants Andres Kerns and Anna Franco “substantial weight,” he did so only
because the two consultants gave Dr. Dixit’s report great weight. Thus, the ALJ’s
decision remains dependent on the adequacy of Dr. Dixit’s examination opinion.
2
  The cursory nature of Dr. Dixit’s four-page report is also evidenced by her failure
to accurately report other background information like the number of Appellant’s
children who were still alive and who were living with her.

                                          3